Title: To George Washington from John Jay, 14 October 1779
From: Jay, John
To: Washington, George


        
          My dear Sir
          Ph[iladelphi]a 14th Octr 1779
        
        Your very kind Letter of the 7 instant gave me all that Pleasure, which accompanies marks of cordial Esteem & attachmt from those whose Commendation is Praise and whose Friendship is discriminate.
        Among the Objects of my Mission are some, which however just, will not be easily attain’d and therefore its Success will be precarious & probably partial. The only Satisfaction I promise myself from this

appointmt will flow from the Rectitude with which the Duties of it will be discharged, & not from a Prospect of general approbation.
        God grant that the time may not be far distant when Peace & Liberty shall lead you from the Field to enjoy in Silence & Retiremt the Luxury of reflecting that you had saved your Country. Adieu my Dear Sir with sincere affection & Esteem I am your friend & servt.
      